FILED
                           NOT FOR PUBLICATION                                 JAN 24 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SOFIA DAVILA; RUBI PASTORA;                      No. 10-15224
JEANETTE ECHEVERRIA;
GUILLERMO DAVILA; MAYRA                          D.C. No. 2:06-cv-02691-LKK-
SANDOVAL; EDWIN JAVIER                           EFB
DAVILA; JUAN DAVILA; MAYLIN
DAVILA,
                                                 MEMORANDUM*
              Plaintiffs - Appellants,

  v.

CITY OF TRACY; J. HARRIES, Police
Officer; S. FLORES, Police Officer;
DOES 1-50,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                     Argued and Submitted December 9, 2010
                            San Francisco, California

Before: SCHROEDER, THOMAS, and GOULD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The family members of decedent Guillermo Davila appeal from the district

court’s grant of summary judgment in their 42 U.S.C. § 1983 action claiming

violations of constitutional rights in connection with his death. Davila died after

being released from the San Joaquin County Jail by county authorities, having been

held for six hours following his arrest for public intoxication by City of Tracy

police. The claims against the County are not before us. Only the claims against

the City of Tracy and the arresting police officers are presented in this appeal.

      The relevant conduct on the part of the Tracy police officers was to place the

decedent under arrest and deliver him to the county jail. Plaintiffs claim that the

officers should have taken Davila to a hospital or at least placed jail authorities on

notice that Davila had some serious medical condition apart from intoxication.

The record, however, shows the officers chose that destination because it had better

facilities for dealing with intoxication, and does not reflect anything that would

have put them on notice that Davila had any other serious medical need. The

officers were thus not deliberately indifferent to the decedent’s medical needs.

Conn v. City of Reno, 591 F.3d 1081, 1095 (9th Cir. 2010) (holding that a

deliberate indifference claim “requires an objective risk of harm and a subjective

awareness of that harm”). Nor is there any basis for the claims of negligence and

wrongful death under state law.


                                           2
      Because there is no constitutional violation, there is no claim under Monell

v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), against the City of Tracy.

      AFFIRMED.




                                          3